



Exhibit 10.23
FOURTEENTH AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT
This Fourteenth Amendment to Amended and Restated Credit Agreement (the
“Amendment”), is made this 13th day of October, 2017 among CROCS, INC., a
corporation organized under the laws of the State of Delaware (“Crocs”), CROCS
RETAIL, LLC, a limited liability company organized under the laws of the State
of Colorado (“Retail”), OCEAN MINDED, INC., a corporation organized under the
laws of the State of Colorado (“Ocean”), JIBBITZ, LLC, a limited liability
company organized under the laws of the State of Colorado (“Jibbitz”), BITE,
INC., a corporation organized under the laws of the State of Colorado (“Bite”,
together with Crocs, Retail, Ocean, Jibbitz and each other Person joined as a
borrower from time to time to the Credit Agreement (as defined below),
collectively “Borrowers” and each a “Borrower”), the Lenders who have executed
this Amendment (the “Consenting Lenders”) and PNC BANK, NATIONAL ASSOCIATION
(“PNC”), as agent for Lenders (PNC, in such capacity, the “Administrative
Agent”). All capitalized terms used and not otherwise defined herein shall have
the meaning ascribed thereto in the below-defined Credit Agreement, as amended
hereby.
BACKGROUND
A.    On December 16, 2011, Borrowers, Lenders and Administrative Agent entered
into, inter alia, that certain Amended and Restated Credit Agreement (as same
has been or may hereafter be amended, modified, renewed, extended, restated or
supplemented from time to time, including without limitation as amended by that
certain First Amendment to Amended and Restated Credit Agreement by and among
the parties hereto dated as of December 10, 2012, that certain Second Amendment
to Amended and Restated Credit Agreement by and among the parties hereto dated
as of June 12, 2013, that certain Third Amendment to Amended and Restated Credit
Agreement by and among the parties hereto dated as of December 27, 2013, that
certain Fourth Amendment to Amended and Restated Credit Agreement by and among
the parties hereto dated as of March 27, 2014, that certain Fifth Amendment to
Amended and Restated Credit Agreement by and among the parties hereto dated as
of September 26, 2014, that certain Sixth Amendment to Amended and Restated
Credit Agreement by and among the parties hereto dated as of April 2, 2015, that
certain Seventh Amendment to Amended and Restated Credit Agreement by and among
the parties hereto dated as of April 21, 2015, that certain Eighth Amendment to
Amended and Restated Credit Agreement by and among the parties hereto dated as
of September 1, 2015, that certain Ninth Amendment to Amended and Restated
Credit Agreement by and among parties hereto dated as of November 3, 2015, that
certain Tenth Amendment to Amended and Restated Credit Agreement by and among
the parties hereto dated as of December 24, 2015, that certain Eleventh
Amendment to Amended and Restated Credit Agreement by and among the parties
hereto dated as of February 18, 2016, that certain Twelfth Amendment to Amended
and Restated Credit Agreement by and among the parties hereto dated as of June
13, 2016, and that certain Thirteenth Amendment to Amended and Restated Credit
Agreement by and among the parties hereto dated as of November 22, 2016, the
“Credit Agreement”) to reflect certain financing arrangements among the parties
thereto.
B.    Borrowers have requested and Administrative Agent and Consenting Lenders
have agreed (i) to modify certain terms and provisions of the Credit Agreement,
in each case, on the





--------------------------------------------------------------------------------





terms and subject to the conditions contained in this Amendment, (ii) to
increase the Revolving Credit Commitments to an amount equal to $100,000,000,
with KeyBank National Association (“KeyBank”) agreeing to (x) become a Lender
under the Credit Agreement and (y) to provide a Revolving Credit Commitment to
Borrowers in an aggregate amount equal to $25,000,000, subject to the terms of
the Credit Agreement, as amended herein.
NOW, THEREFORE, in consideration of the mutual promises contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:
Section 1.Amendments to Credit Agreement. Upon the Effective Date (as defined
below):
(m)    The definitions of “Bail-In Action”, “Bail-In Legislation”, “EEA
Financial Institution”, “EEA Member Country”, “EEA Resolution Authority”, “EU
Bail-In Legislation Schedule”, “Fourteenth Amendment”, “Fourteenth Amendment
Date” and “Write-Down and Conversion Powers” shall be added to Section 1.1 of
the Credit Agreement in the appropriate alphabetical sequence:


-2-

--------------------------------------------------------------------------------





Bail-In Action shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
Bail-In Legislation shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.
EEA Financial Institution shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.
EEA Member Country shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
EEA Resolution Authority shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
EU Bail-In Legislation Schedule shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
Fourteenth Amendment shall mean that certain Fourteenth Amendment to Amended and
Restated Credit Agreement dated as of the Fourteenth Amendment Date among
Borrowers, Administrative Agent and Lenders.
Fourteenth Amendment Date shall mean October 13, 2017.
Write-Down and Conversion Powers shall mean, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
(m)    Applicable Commitment Fee Rate. The definition of “Applicable Commitment
Fee Rate” in Section 1.1 of the Credit Agreement shall be deleted in its
entirety and replaced as follows:
Applicable Commitment Fee Rate shall mean (a) if the Revolving Facility Usage is
greater than $25,000,000, an amount equal to one quarter of one percent


-3-

--------------------------------------------------------------------------------





(0.25%) and (b) if the Revolving Credit Usage is less than or equal to
$25,000,000, an amount equal to three eighths of one percent (0.375%).
(m)    Applicable Margin. The definition of “Applicable Margin” in Section 1.1
of the Credit Agreement shall be deleted in its entirety and replaced as
follows:
Applicable Margin shall mean (a) if the Revolver Availability is greater than
thirty three percent (33%) of the aggregate Revolving Commitments, (i) an amount
equal to one and one half percent (1.50%) for Revolving Credit Loans accruing
interest at the LIBOR Rate, and (ii) an amount equal to one half of one percent
(0.50%) for Revolving Credit Loans accruing interest at the Base Rate and Swing
Loans, and (b) if the Revolver Availability is less than or equal to thirty
three percent (33%) of the aggregate Revolving Commitments, (i) an amount equal
to one and three quarters of one percent (1.75%) for Revolving Credit Loans
accruing interest at the LIBOR Rate, and (ii) an amount equal to three quarters
of one percent (0.75%) for Revolving Credit Loans accruing interest at the Base
Rate and Swing Loans.
(n)    Covenant Triggering Event. The definition of “Covenant Trigger Event” in
Section 1.1 of the Credit Agreement shall be deleted in its entirety and
replaced as follows:
Covenant Triggering Event shall, with respect to any fiscal quarter, be deemed
to have occurred (a) if, for the period commencing 15 days prior to the last day
of such fiscal quarter through and including the 15th day of the following
fiscal quarter, Borrowers’ average Revolving Facility Usage is greater than the
lesser of 40% of the aggregate Revolving Commitments or $40,000,000; or (b) upon
the occurrence of the Revolving Facility Usage being greater than the Borrowing
Base as more fully set forth in Section 8.3.4.7 below.
(m)    Consolidated EBITDA. The definition of “Consolidated EBITDA” in Section
1.1 of the Credit Agreement shall be deleted in its entirety and replaced as
follows:
Consolidated EBITDA shall mean for any period the sum of (i) net income (or
loss) of Borrowers on a Consolidated Basis for such period (excluding, in each
case to the extent incurred or charged during the applicable period: one-time
charges including impairments with the consent of Administrative Agent in the
aggregate not to exceed $25,000,000 for any trailing twelve month period ending
after December 31, 2015 of which up to $10,000,000 may be cash-charges;
provided, that such cash-charges shall not exceed an aggregate amount of
$30,000,000 for the period beginning on January 1, 2016 and ending on the
Expiration Date), plus (ii) all interest expense (net of interest income) of
Borrowers on a Consolidated Basis for such period, plus (iii) all charges
against income of Borrowers on a Consolidated Basis for such period for federal,
state and local taxes, plus (iv) depreciation expenses for such period, plus (v)
amortization expenses for such period, plus (vi) non-cash share based
compensation expenses, plus (vii) foreign currency transaction losses (net of
any foreign currency transaction gains) for such period.


-4-

--------------------------------------------------------------------------------





(n)    Issuing Lender. The definition of “Issuing Lender” in Section 1.1 of the
Credit Agreement shall be deleted in its entirety and replaced as follows:
Issuing Lender     shall mean PNC, KeyBank National Association and/or HSBC Bank
USA, N.A., in their capacities as issuers of Letters of Credit hereunder, and
any other Lender that Borrower, Administrative Agent and such other Lender may
agree may from time to time issue Letters of Credit hereunder.
(o)    Required Lenders.    Subsections (A) and (B) of the definition of
“Required Lenders” in Section 1.1 of the Credit Agreement shall each be deleted
in their entirety and replaced as follows:
(A)    If there exists fewer than three (3) non-Affiliate Lenders, all such
Lenders (other than any Defaulting Lender), and
(B)    If there exists three (3) or more non-Affiliate Lenders, each such Lender
(other than any Defaulting Lender) having more than fifty percent (50%) of the
aggregate amount of the Revolving Credit Commitments of the Lenders (excluding
any Defaulting Lender) or, after the termination of the Revolving Credit
Commitments, the outstanding Revolving Credit Loans and Ratable Share of Letter
of Credit Obligations of the Lenders (excluding any Defaulting Lender); provided
however that if there are three (3) or more non-Affiliate Lenders, at least two
(2) such Lenders will be required to constitute Required Lenders.
(p)    Making Revolving Credit Loans. The reference to “2:00 p.m.” in Section
2.5.1 of the Credit Agreement shall be deleted in its entirety and replaced with
“3:00 p.m.”
(m)    Patents, Trademarks, Copyrights, Licenses, Etc. The following sentence
shall be added to the end of Section 6.1.10 of the Credit Agreement:
Each Loan Party’s registered patents, trademarks, service marks, trade names,
copyrights and other registered intellectual property as of the Fourteenth
Amendment Date are set forth on Schedule 6.1.10 attached to the Fourteenth
Amendment, as such schedule may be updated from time to time in connection with
delivery of the Compliance Certificate with the Quarterly Financial Statements.
(n)    Indebtedness. Section 8.2.1(xviii) of the Credit Agreement shall be
amended and restated in its entirety as follows:
(xviii) Indebtedness of Foreign Subsidiaries owing to another Foreign Subsidiary
or any Loan Party;
(o)    Loans and Investments. Section 8.2.4(vii) of the Credit Agreement shall
be amended and restated in its entirety as follows:
(vii) (a) loans, advances and other investments in other Loan Parties, and (b)
any loans, advances and other investments evidenced by certain promissory notes
to be issued by Colorado Footwear CV and Western Brands NL Holdings CV to


-5-

--------------------------------------------------------------------------------





Crocs as taxable dividends in an aggregate amount not to exceed $375,000,000 at
any time to the extent the issuance of such promissory notes does not result in
a material tax expense or have a materially adverse effect on the consolidated
financial statements of Crocs.
(p)    Acknowledgement and Consent to Bail-In of EEA Financial Institutions. The
following Section 9.3 shall be added to the Credit Agreement as:
9.3 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
(m)    Release of Trademarks, Patents and other Intellectual Property.    The
following Section 11.2.6 shall be added to the Credit Agreement:


-6-

--------------------------------------------------------------------------------





11.2.6    Release of Trademarks, Patents and other Intellectual Property.
Notwithstanding anything to the contrary contained in this Section 11.2, the
Administrative Agent may, in its Permitted Discretion (and without Required
Lender consent or approval) release its Lien (held for the benefit of itself and
the Lenders) on any patents, trademarks, service marks, trade names, copyrights,
licenses, registrations or other intellectual property which Borrowers determine
is not material or which Borrowers’ in good faith determine is not useful or
used in their business. Such release shall be in the form of Exhibit A to the
Fourteenth Amendment.
(m)    Compliance Certificate.    Exhibit 8.3.3 to the Credit Agreement shall be
deleted in its entirety and replaced with Exhibit 8.3.3 attached to this
Amendment.
(n)    Revolving Credit Commitments.    Schedule 1.1(B) to the Credit Agreement
shall be deleted in its entirety and replaced with Schedule 1.1(B) attached to
this Amendment.
Section 1.    Schedules.    Administrative Agent and the Consenting Lenders
acknowledge and agree that they accept the revisions and updates to the
Schedules attached hereto as Exhibit B which have been delivered in accordance
with Section 6.2 of the Credit Agreement.
Section 2.    Crocs Accessories LP. Notwithstanding anything to the contrary in
the Credit Agreement or the Loan Documents, so long as Crocs Accessories LP, a
Delaware limited partnership, is dissolved on or prior to February 28, 2018, it
shall not be required to join the Credit Agreement or any other Loan Document as
a Borrower or Guarantor and shall not be required to be liable for, or grant a
Lien on any of its assets to secure, the Obligations.
Section 3.    Dissolution of Subsidiaries. Notwithstanding anything to the
contrary in the Credit Agreement or the Loan Documents, Administrative Agent and
Lenders hereby consent to the dissolution of Bite and/or Ocean on or prior to
June 30, 2018 so long as prior to such dissolution all assets and property of
Bite and Ocean are transferred to another Borrower. Borrowers hereby agree that
within thirty (30) days after the dissolution of such Person or Persons,
Borrowers shall deliver any documents, instruments or agreements (a) evidencing
such dissolution and the transfer of assets to another Borrower, and (b)
necessary for Administrative Agent and Lenders to maintain a perfected first
priority security interest in any transferred assets.
Section 4.    Lender Joinder. In consideration of the Lenders permitting KeyBank
to become a Lender under the Credit Agreement, KeyBank agrees that effective as
of the Effective Date it shall become, and shall be deemed to be, a Lender under
the Credit Agreement and each of the other Loan Documents and agrees that from
the Effective Date and so long as KeyBank remains a party to the Credit
Agreement, KeyBank shall assume the obligations of a Lender under and perform,
comply with and be bound by each of the provisions of the Credit Agreement which
are stated to apply to a Lender and shall be entitled to the benefits, rights
and remedies set forth therein and in each of the Loan Documents. KeyBank hereby
acknowledges that it has heretofore received a true and correct copy of the
Credit Agreement (including any modifications thereof or supplements or waivers
thereto) as in effect on the Effective Date and the executed original of its
Note(s) dated the Effective Date issued by the Borrowers under the Agreement in
the face amount of $25,000,000.


-7-

--------------------------------------------------------------------------------





The aggregate Revolving Credit Commitment of KeyBank as of the Effective Date is
$25,000,000 ($5,000,000 of which was assigned by PNC to KeyBank).
Section 5.    Acknowledgment of Guarantors. With respect to the amendments to
the Credit Agreement effected by this Amendment, each Guarantor signatory hereto
hereby acknowledges and agrees to this Amendment and confirms and agrees that
its Guaranty Agreement (as modified and supplemented in connection with this
Amendment) and any other Loan Document to which it is a party is and shall
continue to be, in full force and effect and is hereby ratified and confirmed in
all respects except that, upon the effectiveness of, and on and after the date
of this Amendment, each reference in such Guaranty or Loan Document to the
Credit Agreement, “thereunder”, “thereof” or words of like import referring to
the Credit Agreement, shall mean and be a reference to the Credit Agreement as
amended or modified by this Amendment. Although Administrative Agent and the
Consenting Lenders have informed the Guarantors of the matters set forth above,
and the Guarantors have acknowledged the same, each Guarantor understands and
agrees that neither Administrative Agent nor any Lender has any duty under the
Credit Agreement, the Guaranty Agreements or any other Loan Document to so
notify any Guarantor or to seek such an acknowledgement, and nothing contained
herein is intended to or shall create such a duty as to any transaction
hereafter.
Section 6.    Conditions Precedent. This Amendment shall be effective upon
satisfaction of the following conditions (the date of such satisfaction, the
“Effective Date”):
(m)    Administrative Agent shall have received this Amendment fully executed by
the Borrowers, the Guarantors, Administrative Agent and Consenting Lenders;
(n)    Administrative Agent shall have received a Fourteenth Amendment Fee
Letter;
(o)    Administrative Agent shall have received an executed Assignment and
Assumption Agreement, in substantially the form of Exhibit 1.1(A) to the Credit
Agreement, pursuant to which PNC assigns $5,000,000 of its $75,000,000 Revolving
Credit Commitment to KeyBank;
(p)    Administrative Agent shall have received a Revolving Credit Note in favor
of KeyBank in an amount equal to $25,000,000;
(q)    Administrative Agent shall have received copies of certifications and
resolutions in form and substance reasonably satisfactory to Administrative
Agent, of the corporate secretaries (or other equivalent governing body, member
or partner) of each Loan Party authorizing the increase in the Revolving Credit
Commitments and the incurrence of Indebtedness provided for herein; and
(r)    No Events of Default or Potential Default shall have occurred and be
continuing, on the effective date after giving effect to the increase in the
Revolving Credit Commitments contemplated by this Amendment.
Section 7.    Representations and Warranties. Each Loan Party:


-8-

--------------------------------------------------------------------------------





(m)    reaffirms all representations and warranties made to Administrative Agent
and Lenders under the Credit Agreement and all of the other Loan Documents and
confirms that all are true and correct in all material respects as of the date
hereof (except (i) to the extent any such representations and warranties
specifically relate to a specific date, in which case such representations and
warranties were true and correct in all material respects on and as of such
other specific date, and (ii) to the extent any such representations and
warranties are qualified by materiality, in which case such representations and
warranties were true and correct in all respects);
(n)    reaffirms all of the covenants contained in the Credit Agreement,
covenants to abide thereby until satisfaction in full of the Obligations and
termination of the Credit Agreement and the other Loan Documents;
(o)    represents and warrants to the Administrative Agent and the Lenders that
no Potential Default or Event of Default has occurred and is continuing under
any of the Loan Documents or will result from this Amendment;
(p)    represents and warrants to the Administrative Agent and the Lenders that
it has the authority and legal right to execute, deliver and carry out the terms
of this Amendment, that such actions were duly authorized by all necessary
limited liability company or corporate action, as applicable, and that the
officers executing this Amendment on its behalf were similarly authorized and
empowered, and that this Amendment does not contravene any provisions of its
certificate of incorporation or formation, operating agreement, bylaws, or other
formation documents, as applicable, or of any contract or agreement to which it
is a party or by which any of its properties are bound; and
(q)    represents and warrants to the Administrative Agent and the Lenders that
this Amendment and all assignments, instruments, documents, and agreements
executed and delivered in connection herewith, are valid, binding and
enforceable in accordance with their respective terms, except as such
enforceability may be limited by any applicable bankruptcy, insolvency,
moratorium or similar laws affecting creditors’ rights generally.
Section 8.    General Provisions.
(m)    Payment of Expenses. Borrowers shall pay or reimburse Administrative
Agent and Lenders for their reasonable attorneys’ fees and expenses in
connection with the preparation, negotiation and execution of this Amendment and
the documents provided for herein or related hereto.
(n)    Reaffirmation. Except as modified by the terms hereof, all of the terms
and conditions of the Credit Agreement, as amended, and all of the other Loan
Documents are hereby reaffirmed by each Loan Party and shall continue in full
force and effect as therein written.
(o)    Third Party Rights. No rights are intended to be created hereunder for
the benefit of any third party donee, creditor, or incidental beneficiary.


-9-

--------------------------------------------------------------------------------





(p)    Headings. The headings of any paragraph of this Amendment are for
convenience only and shall not be used to interpret any provision hereof.
(q)    Modifications. No modification hereof or any agreement referred to herein
shall be binding or enforceable unless in writing and signed on behalf of the
party against whom enforcement is sought.
(r)    Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York applied to contracts to be
performed wholly within the State of New York.
(s)    Counterparts. This Amendment may be executed in any number of and by
different parties hereto on separate counterparts, all of which, when so
executed, shall be deemed an original, but all such counterparts shall
constitute one and the same agreement. Any signature delivered by a party by
facsimile transmission or PDF shall be deemed to be an original signature
hereto.
(Signature Pages Follow)








-10-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective officers thereunto duly authorized as of the day
and year first above written.
BORROWERS:
CROCS, INC.




By: /s/ Carrie W. Teffner____________________
Name: Carrie W. Teffner
Title: Chief Financial Officer


 
CROCS RETAIL, LLC




By: /s/ Carrie W. Teffner____________________
Name: Carrie W. Teffner
Title: Manager


 
OCEAN MINDED, INC.




By: /s/ Carrie W. Teffner____________________
Name: Carrie W. Teffner
Title: Chief Financial Officer




JIBBITZ, LLC




By: /s/ Carrie W. Teffner____________________
Name: Carrie W. Teffner
Title: Manager


 



[Signature Page to Fourteenth Amendment (Crocs)]
074658.01293/106110513v.12

--------------------------------------------------------------------------------





BITE, INC.




By: /s/ Carrie W. Teffner____________________
Name: Carrie W. Teffner
Title: Chief Financial Officer












GUARANTORS:


WESTERN BRANDS HOLDING COMPANY, LLC




By: /s/ Carrie W. Teffner____________________
Name: Carrie W. Teffner
Title: Manager






 






[Signature Page to Fourteenth Amendment (Crocs)]
074658.01293/106110513v.12

--------------------------------------------------------------------------------







 
PNC BANK, NATIONAL ASSOCIATION,
as a Lender and as Administrative Agent


By: /s/ Steve C. Roberts_____________________
Name: Steve C. Roberts
Title: Senior Vice President


KEYBANK NATIONAL ASSOCIATION,
as a Lender
 
By: /s/ Dru Steinly-Chiesa____________________ 
Name: Dru Steinly-Chiesa
Title: Senior Vice President



HSBC BANK USA, N.A.,
as a Lender
 
By: /s/ Andy Reidell________________________ 
Name: Andy Reidell
Title:










SCHEDULE 1.1(B)
COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES
Page 1 of 2
Part 1 - Commitments of Lenders and Addresses for Notices to Lenders


Lender
Amount of Commitment for Revolving Credit Loans
 


Commitment
 


Ratable Share
PNC Bank, National Association
2 North Lake Avenue, Suite 440
Pasadena, CA 91101
Attention: Steve Roberts
Telephone: 626-432-6128
Facsimile: 626-432-4589
$70,000,000
$70,000,000
70%
KeyBank National Association
 
 
 
Commercial Banking
1675 Broadway, Suite 300
Denver, CO 80202
Attention: Dru Steinly-Chiesa
 
 
 
Facsimile: 720-904-4515
Telephone: 720-904-4509
$25,000,000
$25,000,000
25
%




















$5,000,000












$5,000,000












                       5%
Total
$100,000,000
$100,000,000
100
%




SCHEDULE 1.1(B)
COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES
Page 2 of 2
Part 2 - Addresses for Notices to Administrative Agent, Borrower and Guarantors:
ADMINISTRATIVE AGENT
PNC Bank, National Association
350 South Grand Avenue
Suite 3850
Los Angeles, CA 90071
Attention: Steve Roberts
Telephone:    626-432-6128
Telecopy:    626-432-4589
With a Copy To:
Agency Services, PNC Bank, National Association
Mail Stop: P7-PFSC-04-I
Address: 500 First Avenue
Pittsburgh, PA 15219
Attention:    Agency Services
Telephone:    412-762-6442
Telecopy:    412-762-8672
BORROWER:
Crocs, Inc.
7477 East Dry Creek Parkway
Niwot, CO 80503
Attention: William Plon
Telephone:    303-848-7461
Email:    WPlon@Crocs.com    
With a copy to:
Perkins Coie LLP
1900 Sixteenth Street, Suite 1400
Denver, CO 80202
Attention: Jason Day
Telephone: (303) 291-2362
Facsimile: (303) 291-2400

SCHEDULE 6.1.10
REGISTERED PATENTS, TRADEMARKS AND COPYRIGHTS









EXHIBIT A
TERMINATION AND RELEASE OF INTELLECTUAL PROPERTY
THIS TERMINATION AND RELEASE OF INTELLECTUAL PROPERTY (this “Termination”), is
dated as of [_______], 20_, and made by PNC BANK, NATIONAL ASSOCIATION, in its
capacity as Administrative Agent under the below-defined Security Agreement
(“Grantee”) to [____________] (the “Grantor”).
WHEREAS, on December 16, 2011, Crocs, Inc., a Delaware corporation (“Crocs”),
Crocs Retail, LLC, a Colorado limited liability company (“Retail”), Ocean
Minded, Inc., a Colorado corporation (“Ocean”), Jibbitz, LLC, a Colorado limited
liability company (“Jibbitz”), Bite, Inc., a Colorado corporation (“Bite”,
together with Crocs, Retail, Ocean, Jibbitz and each other Person joined as a
borrower from time to time to the Credit Agreement (defined below),
collectively, the “Borrowers”, and each a “Borrower”), certain financial
institutions party thereto as lenders (the “Lenders”) and Administrative Agent
entered into that certain Amended and Restated Credit Agreement (as amended,
modified, renewed, extended, restated, or supplemented from time to time, the
“Credit Agreement”);
WHEREAS, pursuant to that certain (i) Security Agreement dated as of September
25, 2009 (as amended, modified, renewed, extended, restated, or supplemented
from time to time), and (ii) Trademark and Patent Security Agreement dated as of
September 25, 2009 (as amended, modified, renewed, extended, restated, or
supplemented from time to time) (collectively, the “Security Agreements”), a
security interest was granted by the Grantor to Grantee in certain collateral,
including the Specified IP Collateral (as hereinafter defined); and
WHEREAS, Grantee now desires to terminate and release the security interest in
the Specified IP Collateral as stipulated in the Security Agreements.
NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, and upon the terms set forth in this Termination,
Grantee hereby states as follows:
1.    Definitions. The term “Specified IP Collateral,” as used herein, shall
mean and include all of the Grantor’s right, title and interest of every kind
and nature as of the date hereof in the trademarks, patents, copyrights and
other intellectual property listed on Schedule A hereto.
2.    Release of Security Interest. Grantee hereby terminates, releases and
discharges the security interest in the Specified IP Collateral and reassigns to
the person or persons legally entitled thereto all of their right, title and
interest in the Specified IP Collateral. Grantee acknowledges that this
Termination may be filed along with any other necessary documentation with the
United States Patent and Trademark Office or any other governmental office to
evidence the partial termination and release granted by the Termination. Grantee
will execute any additional documents necessary to confirm and effect this
Termination.


[remainder of page intentionally blank]



IN WITNESS WHEREOF, the Grantee has caused this Termination to be executed by
its duly authorized officer as of the date first written above.


PNC BANK, NATIONAL ASSOCIATION,
as a Lender and as Administrative Agent


By: _______________________________
        Name: Steve Roberts
         Title: Senior Vice President







Schedule A
Specified IP Collateral
See attached.





EXHIBIT B
Updates to Schedules
See attached







EXHIBIT 8.3.3
COMPLIANCE CERTIFICATE


PNC Bank, National Association
350 South Grand Ave.
Suite 3850
Los Angeles, CA 9071
Attention: Steve Roberts




The undersigned, the [Chief Executive Officer / President / Chief Financial
Officer / Treasurer / Director of Treasury] of CROCS, INC., a Delaware
corporation (“Crocs”), delivers this certificate to PNC BANK, NATIONAL
ASSOCIATION ("Administrative Agent"), in accordance with the requirements of
Section 8.3.3 of that certain Amended and Restated Credit Agreement dated
December 16, 2011 (as has been and may be supplemented, restated, superseded,
amended or replaced from time to time, the “Credit Agreement”) among Crocs,
CROCS RETAIL, LLC, a limited liability company organized under the laws of the
State of Colorado (“Retail”), OCEAN MINDED, INC., a corporation organized under
the laws of the State of Colorado (“Ocean”), JIBBITZ, LLC, a limited liability
company organized under the laws of the State of Colorado (“Jibbitz”), and BITE,
INC., a corporation organized under the laws of the State of Colorado (“Bite”,
together with Crocs, Retail, Ocean, Jibbitz and each other Person joined as a
borrower from time to time to the Credit Agreement, collectively the “Borrowers”
and each a “Borrower”), Administrative Agent and certain financial institutions
party thereto as lenders from time to time (the “Lenders”). Capitalized terms
used in this Compliance Certificate, unless otherwise defined herein, shall have
the meanings ascribed to them in the Credit Agreement.


1.    Based upon my review of the consolidated balance sheets and statements of
income of Borrowers for the fiscal period ending __________________, 201_,
copies of which are attached hereto, I hereby certify, in my capacity as an
officer of Crocs and not in my individual capacity, that:


(a)[(I) the average Revolving Facility Usage for the 15 days prior to
________________ and for the 15 days following such date, was $____________,
which is less than the lesser of 40% of the aggregate Revolving Commitments or
$40,000,000, and (II) at no time during the period from ___________ through and
including ____________, was the Revolving Facility Usage greater than the
Borrowing Base as set forth in Section 8.3.4.7; and consequently, the Fixed
Charge Coverage Ratio and the Leverage Ratio are not required to be tested]; or


(b)[(I) the average Revolving Facility Usage for the 15 days prior to
________________ and for the 15 days following such date, was $____________,
which is greater than the lesser of 40% of the aggregate Revolving Commitments
or $40,000,000, or (II) during the period from ___________ through and including
____________, the Revolving Facility Usage was greater than the Borrowing Base
as set forth in Section 8.3.4.7; consequently, a Covenant Triggering Event has
occurred and the Fixed Charge Coverage Ratio and the Leverage Ratio are required
to be tested. For the fiscal quarter ending ___________, the Fixed Charge
Coverage Ratio was ___ to 1.00 (minimum required 1.10 to 1.00). The Borrowers’
Leverage Ratio was ___ to 1.00 (maximum permitted 2.00 to 1.00)];


(c)Borrowers were in compliance with the requirements of Sections 8.2.1, 8.2.3,
8.2.4 and 8.2.5 of the Credit Agreement.


Attached as Schedule "A" are the details underlying such financial covenant
calculations.


2.
Attached as Schedule “B” is a list of any patents, trademarks, service marks,
trade names, copyrights and other registered intellectual property, that the
Loan Parties’ have acquired since delivery of the of the most recent Compliance
Certificate,



3.
Attached as Schedule “C” is a list of any intellectual property which the Loan
Parties have abandoned or otherwise disposed of (or propose to dispose of)since
delivery of the most recent Compliance Certificate.



4.
No Potential Default exists on the date hereof, other than:
_________________________ [if none, so state, if a Potential Default exists,
state steps being taken with respect to such Potential Default]; and



5.
No Event of Default exists on the date hereof, other than: __________________
[if none, so state, if an Event of Default exists, state steps being taken with
respect to such Event of Default].



6.
No proceeds of other Indebtedness (whether such Indebtedness was incurred by a
Borrower or a Subsidiary of any Borrower) was used during the applicable fiscal
quarter to reduce the Revolving Credit Loans.

[Signature Page Follows]
Very truly yours,


By:                         
_______________, as ___________ of Crocs







































SCHEDULE A
Financial Covenant Calculations













































SCHEDULE B
Acquired Intellectual Property (Registered)
Trademarks


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Patents
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Copyrights
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 








SCHEDULE C
Disposed of Intellectual Property


Trademarks


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Patents
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Copyrights
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





Other (Domain Names, Service Packs, Other Unregistered Intellectual Property)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





[Signature Page to Fourteenth Amendment (Crocs)]
074658.01293/106110513v.12